Order entered March 31, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01476-CV

          IN THE INTEREST OF C.T.H. AND H.V.H., CHILDREN

               On Appeal from the 302nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-14-07021

                                      ORDER

      Appellants, grandparents of the children, appeal from an order from family

court denying their motion to dismiss pursuant to the Texas Citizens Participation

Act. See TEX. CIV. PRAC. & REM. CODE ANN. § 27.003, 51.014(a)(12). Before the

Court is appellee’s March 10, 2020 emergency motion to lift stay. Appellee asks

this Court to lift the automatic stay invoked by appellants so that she can seek to

modify possession and access to the children and enforce child support and

medical support against the father of the children. See id. § 51.014(b).

      Section 51.014(b) provides that “[a]n interlocutory appeal under Subsection

(a), other than an appeal under Subsection (a)(4) or in a suit brought under the
Family Code, stays the commencement of a trial in the trial court pending

resolution of the appeal.” See id. (Emphasis added). Because the underlying

lawsuit was brought under the Family Code, the automatic stay of section

51.014(b) does not apply. Accordingly, we DENY the motion as moot.

       We DIRECT the Clerk of this Court to send a copy of this order to the

Honorable Sandra Jackson, Presiding Judge of the 302nd Judicial District Court,

and, all parties.

                                          /s/   BILL WHITEHILL
                                                JUSTICE